Exhibit 10.1

[CTI Letterhead]

October 30, 2015

Nathan Habegger

Chief Financial Officer

CTI Group (Holdings), Inc.

333 North Alabama Street, Suite 240

Indianapolis, IN 46204

Dear Nate,

This letter sets forth an agreement between you and CTI Group (Holdings) Inc.
(the “Company”). You will resign immediately on closing of the acquisition of
CTI by Enghouse and contract with Enghouse as a contractor for 3 months at
US$20,000 per month, expenses which are pre-approved in writing, and a one-time
special bonus of US$100,000 (the “Special Bonus”) to be paid within 10 business
days of closing of the acquisition of the Company.

The Special Bonus is compensation for both the extra effort put forth by you in
connection with the sale of the Company and assistance with transition
activities for Enghouse. This financial arrangement and payment will be for
settlement of all obligations of the Company to you in connection with your
assistance with the transaction and your employment. In the event Enghouse does
not complete its acquisition of the Company, the three months contract with
Enghouse and the Special Bonus shall not be due and payable. There will be no
other financial obligations due to you hereunder. For greater certainty, you
agree that you are entitled to no further amounts from the Company, Enghouse or
their affiliates other than as provided herein, including without limitation any
notice, severance, bonus amounts, change of control, termination, work or
success fees or any other amounts whatsoever under contract, statute common law
or otherwise.

Sincerely,

CTI Group (Holdings) Inc.

By:   /s/ Manfred Hanuschek Name:   Manfred Hanuschek Title:   Chief Executive
Officer and President

AGREED AND ACKNOWLEDGED:

By:   /s/ Nathan Habegger Nathan Habegger Date:   October 30, 2015

Enghouse Systems Limited

By:   /s/ Todd May Name:  

Todd May

Title:  

Vice President and General Counsel

Date:   October 30, 2015